Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernard McFadden appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint with prejudice for lack of prosecution. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McFadden v. Major, No. 6:09-cv-02437-RBH, 2010 WL 2721905 (D.S.C. July 9, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED..